I;uke, J.
This case arose by reason of an application by the plaintiffs for an allowance of attorney’s fees for bringing into court a certain sum of money for distribution among creditors. A distress warrant was sued out and levied upon the property of a tenant. Other liens were foreclosed and placed in the hands of the levying officer. The property so levied upon was sold at public outcry for a sum in excess of that claimed by the liens and court costs. The tenant was adjudicated a bankrupt and the trustee in bankruptcy made application for the funds in the hands of the State court in excess of that necessary to discharge all liens and costs. The attorneys representing the lien-holders filed their application with the judge, asking an allowance of fees to-be -paid out of the money held by the sheriff, upon the ground that they were instrumental in bringing the fund into court for distribution. The court denied the application for the payment of fees out of the fund so held in court, which was in excess of the sum necessary to discharge all liens and court costs; and error is assigned on this judgment. Held-. The court properly disallowed the application for fees. The attorney for the judgment creditor, by legal proceedings, collected the entire debt of his client by a sale of property levied upon 'by virtue of the execution issued upon his judgment, and the excess after the payment of such judgments rightfully was the property of the defendant in fi. fa., and if adjudicated a bankrupt, his trustee was entitled to the sums in excess of the judgments, for administration in bankruptcy.

Judgment affirmed.


Broyles; O. J., and Bloodicorth, J., concur.